Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                              Jan 31 2014, 9:10 am

establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

BARBARA J. SIMMONS                                  GREGORY F. ZOELLER
Oldenburg, Indiana                                  Attorney General of Indiana

                                                    ANGELA N. SANCHEZ
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

RASHARD RANSON,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 49A04-1307-CR-329
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                      APPEAL FROM THE MARION SUPERIOR COURT
                             The Honorable Amy Jones, Judge
                             Cause No. 49F08-1304-CM-25244


                                         January 31, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
                                    CASE SUMMARY

       Appellant-Defendant Rashard Ranson was convicted of Class A misdemeanor

resisting law enforcement after running from a police officer who had told him to stop.

Ranson contends that his conviction cannot stand because the State failed to establish that the

officer had sufficient reason to detain Ranson. Because well-established Indiana precedent

holds that a person may not flee from a police officer who has told him to stop, even if the

order is unlawful, we affirm the judgment of the trial court.

                       FACTS AND PROCEDURAL HISTORY

       At approximately 2:00 p.m. on April 7, 2013, Marion County Sheriff’s Deputy Henry

Turner, who was in full uniform, saw Ranson “in the rear of the building tree line” at the

Bent Tree apartment complex. Tr. p. 5. Deputy Turner was off-duty and although he had

worked security part-time for approximately one year at Bent Tree, Deputy Turner did not

recognize Ranson. Moreover, Deputy Turner was aware that Bent Tree had recently had a

“high rate of burglaries, especially when you’re in the rear.” Tr. p. 6. When Deputy Turner

asked Ranson to stop, Ranson “observed” Deputy Turner and started walking away “at a

rapid pace” toward the Carlton Apartments, which Deputy Turner also know had recently

been experiencing frequent burglaries. Tr. p. 6. Deputy Turner then said, “Stop, police[,]”

and Ranson fled. Tr. p. 6. On April 18, 2013, the State charged Ranson with Class A

misdemeanor resisting law enforcement. On June 12, 2013, the trial court found Ranson

guilty as charged and sentenced him to one year of incarceration with all but four days

suspended to probation.


                                              2
                             DISCUSSION AND DECISION

       When reviewing the sufficiency of the evidence to support a conviction, we consider

only the probative evidence and reasonable inferences supporting the verdict. Drane v. State,

867 N.E.2d 144, 146 (Ind. 2007). It is the factfinder’s role to assess witness credibility and

weigh the evidence to determine whether it is sufficient to support a conviction. Id. We

consider conflicting evidence in the light most favorable to the trial court’s ruling. Id. We

affirm the conviction unless no reasonable fact-finder could find that the elements of the

crime were proven beyond a reasonable doubt. Id.

       A person resists law enforcement if that person “flees from a law enforcement officer

after the officer has, by visible or audible means … identified himself or herself and ordered

the person to stop[.]” Ind. Code § 35-44-3-3(a)(3). Ranson does not dispute that the

evidence indicates that he fled after Deputy Turner identified himself as a law enforcement

officer and ordered Ranson to stop. Ranson argues, however, that his conviction cannot

stand because Deputy Turner had insufficient justification to detain him. We disagree.

       It is well settled that “[i]n Indiana, an individual may not flee from a police
       officer who has ordered the person to stop, regardless of the apparent or
       ultimate lawfulness of the officer’s order.” Dandridge v. State, 810 N.E.2d
       746, 749 (Ind. Ct. App. 2004), trans. denied; see also State v. Howell, 782
       N.E.2d 1066, 1067 (Ind. Ct. App. 2003); Lashley v. State, 745 N.E.2d 254, 261
       (Ind. Ct. App. 2001), trans. denied; Corbin v. State, 568 N.E.2d 1064, 1065
       (Ind. Ct. App. 1991). On several occasions, this Court has noted that the
       resisting law enforcement statute does not condition the offense upon a lawful
       order. Alspach v. State, 755 N.E.2d 209, 211 (Ind. Ct. App. 2001), trans.
       denied; Lashley, 745 N.E.2d at 261; Corbin, 568 N.E.2d at 1065.… Because
       of the danger flight poses and the fact that a defendant has judicial remedies if
       he does not flee, the rule in our State is that even if a police officer does not
       have reasonable suspicion to stop a defendant, the defendant has no right to
       flee when the officer orders him to stop.

                                              3
Cole v. State, 878 N.E.2d 882, 886 (Ind. Ct. App. 2007). Consequently, even if we assume,

arguendo, that Deputy Turner had no legal right to detain Ranson, that fact does not affect

the validity of Ranson’s conviction for resisting law enforcement.1

        The judgment of the trial court is affirmed.

MATHIAS, J, and PYLE, J., concur.




        1
           Ranson relies on two recent decisions from this court to support his argument that he had a right to
flee from an illegal detention, Griffin v. State, 997 N.E.2d 375 (Ind. Ct. App. 2013), trans. pending, and
Gaddie v. State, 991 N.E.2d 137, 141 (Ind. Ct. App. 2013), trans. granted, opinion vacated, 2013 WL
6421778 (Ind. Dec. 6, 2013). Gaddie, however, has been vacated by order of the Indiana Supreme Court and a
transfer petition is pending in Griffin, which means that, lacking certification, it currently has no precedential
value. Unless and until the Indiana Supreme Court determines that one has the right to flee from an unlawful
police request to stop, we shall follow the myriad Indiana cases holding that one has no such right.

                                                        4